DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive. The Applicant argues that the ‘997 reference fails to teach a heat pipe, as required by former dependent claim 2, now incorporated into independent claim 1. The Applicant asserts that a heat pipe must have a circulating cooling liquid. However, this is not strictly required. For instance, all modern computers contain heat pipe systems, and these are closed systems with no fluid circulating throughout. In would in fact be extremely undesirable for a laptop or desktop computer to have even well enclosed liquids within them. As such, the examiner must respectfully disagree with the Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5-5, 7-8, 10, 14-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soundararajan (U.S. Patent Application Publication Number 20040200997, from hereinafter “Soundararajan”).
In regards to claim 1, Soundararajan teaches a heat transfer cask (see, i.e., abstract) comprising shielding defining an internal cavity (FIG. 4, inner liner 12, outer jacket 14, paragraphs 0079-0084) and limiting radiation from passing from the cavity to an environment surrounding the heat transfer cask (paragraphs 0079-0084 at least) and a heat transport path from inside the shielding to outside the shielding (FIG. 4, channels or tubes 12, channels 54, paragraphs 0083-0084). Soundararajan  further teaches that the transport path is at least one of a heat pipe (FIG. 4, channels or tubes 12, channels 54 paragraphs 0083-0084).
In regards to claim 3, Soundararajan teaches that the heat transport path includes a directional change though the shielding to block the ionizing radiation (FIG. 4, inner liner 12, outer jacket 14, channels or tubes 12, channels 54, paragraphs 0079-0084).
In regards to claim 4, Soundararajan teaches nuclear material contained within the cavity, wherein the nuclear material is at least one of spent nuclear fuel (see, i.e., paragraph 0002).
In regards to claim 5, Soundararajan teaches that the heat transport path is configured to transport heat outside the cask so that the cavity does not exceed 650 degrees C (paragraph 0083 teaches temperatures below 350 degrees F).
In regards to claim 7, Soundararajan teaches a damper enclosure at an end of the cask, wherein the heat transfer path extends into the damper enclosure, and wherein the damper enclosure is opened to enhance fluid convection about the heat transport path and closed to limit fluid convection about the heat transport path (FIG. 4, inner liner 12, outer jacket 14, channels or tubes 12, channels 54, paragraphs 0079-0084).
In regards to claim 8, Soundararajan teaches a convection jacket surrounding the cavity, wherein the convection jacket is configured to distribute heat evenly within the cavity (FIG. 4, inner liner 12, outer jacket 14, channels or tubes 12, channels 54, paragraphs 0079-0084).
In regards to claim 10, Soundararajan teaches that the heat transport path has an end in the convection jacket (FIG. 4, inner liner 12, outer jacket 14, channels or tubes 12, channels 54, paragraphs 0079-0084).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan as applied to claims 1 and 18 above, and further in view of Pennington (U.S. Patent Application Publication Number 20200005956, from hereinafter “Pennington”).
In regards to claim 11, Soundararajan fails to teach a heater to warm the cavity.
Pennington teaches a heater to warm the cavity (paragraphs 0066, 0101, 0116-0118 and 0122).
In view of the teaching of Pennington it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a heater to warm the cavity. Much as overly warm nuclear waste is dangerous, so is overly cold nuclear waste. In the interest of avoiding criticality, this would have been obvious.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 6, 9, 12-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art cited above fails to teach these limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881